DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendments filled July 22, 2021 have been entered. Claims 1-20 are currently pending. Claims 1, 6, 9, 11, 15 and 18 have been amended. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 9, and 15 have been considered but they are not persuasive. The claims had been amended and arguments are drawn to the amended the claims.  The claims 1-8 are newly rejected using under 35 USC § 103 by Sanchez et al. US 2016/0374848 A1 in view of SU US2018/02000101.
Regarding claims 9-20, Wolff was removed as the claim was broaden to only require an undefined axis and the opening of the first layer was defined based applicant’s annotated figure presented in the remarks.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: The following terms: “a first device end region”, “first urine receiving end region”, and “second urine receiving end region” lack antecedent bases . 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 9-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sanchez et al. US 2016/0374848 A1.
With regards to claim 9, Sanchez discloses a female urine collection device, ([0008] which discloses a person and a female is a person and [0127] which specifically states a female) comprising:
- a first layer (or impermeable casing 1604, Figure 32, [0119]) defining an opening (1604A, Figure 32, and [0120]) configured to receive urine there through and at least partially defining a reservoir (1610, figure 32 and [0120]), the opening being at least partially aligned with the reservoir (while figure 32 does not show this [0063] clearly discloses gravity being used to direct the flow of fluid to the reservoir thereby positioning the device such that the opening is over the reservoir, the claim does not 
-5an outlet (1620, fig 32 and [0119]) in fluid communication with the reservoir and configured to provide fluid communication between a vacuum source and the reservoir ([0119] and [0120]); 
-a fabric layer (or permeable membrane 1630, [0119]);
- a fluid permeable layer (or permeable support 1640, Figure 32) disposed between the fabric layer and first layer (see Figure 32, element 1640 is between element 1604 ie the first layer and element 1630 ie the fabric layer);
 and wherein the fabric layer (1630, [0119]) at least partially covers the fluid permeable 10layer and the first layer (Figure 32 which shows 1630 covers the fluid permeable 10layer 1640 and a first layer (or impermeable casing 1604).
Sanchez to disclose the opening being at least partially aligned with the reservoir along an axis of the opening (see annotated figure 1 below).

    PNG
    media_image1.png
    508
    851
    media_image1.png
    Greyscale

Figure 1:Axis shown for claim 9/15 and 11/18
10 	With regards to claim 10, Sanchez discloses the female urine collection device of claim 9, further comprising a channel (or tube 1621) extending between the outlet and the reservoir (Fig 32 and [0120]).  

With regards to claim 11, Sanchez discloses female urine collection device of claim 9, wherein the reservoir is a substantially unoccupied area that is void of other materials (see figure 32, where the reservoir has an unoccupied area) and a portion of the fabric layer (1630, [0119]) also covers a portion of the fluid permeable layer. (Figure 32 which shows 1630 covers the reservoir and fluid permeable layer 1640, additionally [0107] supports the membrane or fabric layer forms the reservoir).  
Sanchez disclose wherein a portion of the fabric layer is at least partially aligned along the axis of the opening with both the opening and the reservoir (see annotated figure 1 above)

With regards to claim 12, Sanchez discloses female urine collection device of claim 9, wherein the material of the first 15layer is fluid impermeable ([0119] which discloses the material is impermeable).  

With regards to claim 13, Sanchez discloses the female urine collection device of claim 9, wherein at least a portion of the female urine collection device is configured to be secured to a user ([0121] in particular lines 14-17).  

With regards to claim 14, Sanchez discloses female urine collection device of claim 9, wherein at least a portion of the first layer tapers towards the opening (see figure 32 where the first layer is narrower at reservoir end and outlet end).  

With regards to claim 15, Sanchez discloses a female urine collection device ([0008] which discloses a person and a female is a person and [0127] which specifically states a female), comprising:
-a first layer or impermeable casing 1604, Figure 32, [0119]) defining an opening configured to receive urine there through (or opening 1604A, Figure 32, and [0120] which allows for urine to be received) (1610, figure 32 and [0120]), 
-a reservoir (1610, figure 32 and [0120]) positioned to temporarily store at least a portion of the urine received through the opening ([0120]), and 
-a hole (or outlet, 1920, figure 32, [0119]) positioned for removal of the urine from the reservoir ([0119]), the opening being positioned over the reservoir (while figure 32 does not show this [0063] clearly discloses gravity being used to direct the flow of fluid to the reservoir thereby positioning the device such that the opening is over the reservoir, the claim does not require the opening to be directly centered over the reservoir regardless of position/ angle of use), the first layer including a material that substantially prevents the urine from exiting through the material ([0120] which discloses the type of impermeable material); and
- 25one or more fluid permeable layers (1630 and 1640, Figure 32), at least one of the one fluid permeable layer extending across the opening (see placement of 1630 which goes across the opening 1604A in Fig 32).  
Sanchez to disclose the opening being at least partially aligned with the reservoir along an axis of the opening (see annotated figure 1 above).


With regards to claim 16, Sanchez discloses the female urine collection device of claim 15, wherein the one or more fluid permeable layers include 
-a fluid permeable layer (or permeable support 1640, Figure 32) and 
-a fabric layer (or permeable membrane layer 1630, [0119]) that at least partially covers the fluid permeable 10layer and the reservoir (Figure 32 which shows 1630 covers or overlays the layers the the fluid permeable 10layer completely and that it covers a side of the reservoir thereby meeting the limitation partially, additionally [0107] supports the membrane or fabric layer forms the reservoir. Of note the claims do not required direct covering as applicant’s fabric layer 120 does not directly cover the reservoir 124), the fluid permeable layer (1640) being positioned between the fabric layer (1630) 30and at least a portion of the first layer (1604) (Figure 32 which shows 1640 enclosed by 1630 and partially cover by 1604 thereby being in between).  

With regards to claim 17, Sanchez discloses the female urine collection device of claim 15, further comprising a channel (or tube, 1621, figure 32) providing fluid communication between the hole (or outlet, 1620) and the reservoir channel (or tube extending between the outlet and the reservoir Fig 32 and [0120]).  


With regards to claim 18, Sanchez discloses female urine collection device of claim 15, wherein the reservoir is a substantially unoccupied area that is void of other materials (see figure 32, where the reservoir has an unoccupied area) and a portion of the fabric layer (1630, [0119]) also covers a portion of the fluid permeable layer. (Figure 32 which shows 1630 covers the reservoir and fluid permeable layer 1640, additionally [0107] supports the membrane or fabric layer forms the reservoir).  
Sanchez disclose the opening being at least partially aligned with the reservoir along an axis of the opening (see annotated figure 1 below).

With regards to claim 19, Sanchez discloses female urine collection device of claim 15, wherein the material of the first 15layer is fluid impermeable ([0119] which discloses the material is impermeable).  

With regards to claim 20, Sanchez discloses the female urine collection device of claim 15, wherein at least a portion of the female urine collection device is configured to be secured to a user ([0121] in particular lines 14-17).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-8 are rejected under 35 U.S.C. 103 as being obvious over Sanchez et al. US 2016/0374848 A1 in view of SU US2018/02000101.
With regards to claim 1, Sanchez discloses a female urine collection device, ([0008] which discloses a person and a female is a person and [0127] which specifically states a female) comprising: 
-a first member (or the general conduit/ channel of tube 1621 Figure 32) having at least one aperture (not labeled, but the tube is connection to the suction to withdraw fluids therefore an aperture is present on either end of the tube [0119]) and including a channel (or tube 1621) in fluid 5communication with a suction outlet configured to provide fluid communication with a vacuum source through an opening at first device end region of the female urine collection device ([0119] and annotated figure 2 below); 
- a reservoir (1610, Figure 32) in fluid communication with the channel [0119]; 
- a fluid permeable layer (1640, Figure 32) disposed external to the first member ([0119] and Figure 32 which shows the layer is external to the first member); and 
-a fabric layer (1630, [0119]) that at least partially covers the first member, the fluid permeable 10layer, and the reservoir (Figure 32 which shows 1630 covers or overlays the layers the first member and the fluid permeable 10layer completely and that it covers a side of the reservoir thereby meeting the limitation “partially cover”, additionally [0107] supports the membrane or fabric layer forms the reservoir. Of note the claims do not required direct covering as applicant’s fabric layer 120 does not directly cover the reservoir 124), at least a portion of the fabric layer being positioned on the female urine collection device to directly receive urine discharged from a user and having a first urine and a second urine receiving end region, with the second urine receiving end distal to the first urine receiving end  and the first urine receiving end being between the  first device end  region and the second urine receiving end (1630 is the first layer exposed therefore it will directly receive the urine [0120] additionally it has a first and second urine receiving end as labeled in annotated figure 2 below).
Sanchez fails to disclose wherein the reservoir and the at least one aperture are aligned with the portion of the fabric layer such that the reservoir and the at least one aperture are positioned between the first urine receiving end region and the second urine receiving end region of the portion of the fabric layer.
Sanchez teaches the reservoir and aperture on the side of the device as seen annotated below.
 SU teaches a urine collection device thereby being in the same field of endeavor as Sanchez (abstract). SU teaches the reservoir/ cavity is located directly underneath the top cover ([0057-0058] and figure 2). 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date to have modified the “side” attachment of Sanchez’s reservoir to an “opposite”  attachment as taught by SU in order to allow gravity to help pull the urine downward to the reservoir rather than having the urine be collected to the side.

    PNG
    media_image2.png
    760
    851
    media_image2.png
    Greyscale

Figure 2: annotated for claim 1 and 6
With regards to claim 2, Sanchez discloses the female urine collection device of claim 1, wherein the first member includes a plurality of apertures (not labeled, but the tube is connection to the suction to withdraw fluids therefore an aperture is present on either end of the tube (therefor having two and meeting the limitation) [0119]).

With regards to claim 3, Sanchez discloses female urine collection device of claim 1, wherein the fluid permeable layer includes a porous material ([0119], which discloses the material for the fluid permeable layer (or fluid permeable support and fluid permeable membrane (or fabric layer) can be the same and [0114] discloses the support material may be porous).  
15	
 With regards to claim 4, Sanchez discloses female urine collection device of claim 1, wherein the reservoir is a substantially unoccupied area that is void of other materials (see figure 32, where the reservoir has an unoccupied area).
  
With regards to claim 5, Sanchez discloses the female urine collection device of claim 1, further comprising a fluid impermeable outer layer (1650, figure 32 and [0019]).
  
With regards to claim 6, Sanchez discloses the female urine collection device of claim 5, wherein the fluid impermeable 20outer layer defines an opening  at the first device end region for the suction outlet (see figure 32, generally identified by 1620 and [0119] for the location of the outlet and see annotated figure 2 above).

With regards to claim 7, Sanchez discloses the female urine collection device of claim 1, wherein at least a portion of the female urine collection device is configured to be secured to a user ([0121] in particular lines 14-17).  

With regards to claim 8, Sanchez discloses the female urine collection device of claim 1, wherein the at least one aperture is disposed adjacent to the reservoir (Figure 32 shows aperture or opening 1604A adjacent to the reservoir). 

20
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIELLA E BURNETTE whose telephone number is (571)272-9574.  The examiner can normally be reached on M-S: 0830-1900 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on 5712701775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GABRIELLA E BURNETTE/Examiner, Art Unit 3781                                                                                                                                                                                                        
/ARIANA ZIMBOUSKI/Primary Examiner, Art Unit 3781